      Case 2:17-cv-03943-SMB Document 39 Filed 01/09/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   James Saunders,                                  No. CV-17-03943-PHX-SMB
10                  Plaintiff,                        ORDER
11   v.
12   Safelite Fulfillment Incorporated,
13                  Defendant.
14
15         Pursuant to the parties’ Joint Stipulation of Dismissal Pursuant to Federal Rule
16   of Civil Procedure Rule 41(a)(1)(A)(ii) (Doc. 38), and good cause appearing therefore,
17         IT IS HEREBY ORDERED dismissing this action in its entirety, with Plaintiff’s
18
      individual claims dismissed with prejudice, and each party shall bear their own attorneys’
19
      fees and costs.
20
21
           Dated this 8th day of January, 2019.
22
23
24
25
26
27
28
